570 So. 2d 1161 (1990)
STATE of Louisiana
v.
Jesse Thomas CONLEY.
No. 90-KH-0891.
Supreme Court of Louisiana.
November 30, 1990.
PER CURIAM.
Granted in part. On September 20, 1990, the district court determined after a hearing that relator was then indigent and ordered the originally imposed fine to be paid within one year. Relator asserts that he is now paying monthly installments under the continued threat of incarceration. In this respect the district court is ordered to delete the provision in relator's sentence for incarceration in the event of default in payment of the fine. An indigent person may not be incarcerated because he is unable to pay the fine which is part of his sentence.[1]Bearden v. Georgia, 461 U.S. 660, 103 S. Ct. 2064, 76 L. Ed. 2d 221 (1983). The application is otherwise denied.
NOTES
[1]  La.Code Crim.Proc. art. 886 permits the state to enforce collection of the fine in the same manner as a money judgment in a civil case.